Name: Decision No 3/92 of the EEC-Norway Joint Committee of 18 December 1992 amending Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Decision
 Subject Matter: international trade;  Europe;  leather and textile industries;  European construction;  international affairs
 Date Published: 1993-04-06

 Avis juridique important|21993D0406(01)Decision No 3/92 of the EEC-Norway Joint Committee of 18 December 1992 amending Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation Official Journal L 085 , 06/04/1993 P. 0019 - 0020DECISION No 3/92 OF THE EEC-NORWAY JOINT COMMITTEE of 18 December 1992 amending Protocol 3 concerning the definition of the concept of 'originating products` and methods of administrative cooperation(93/191/EEC)THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Kingdom of Norway, signed in Brussels on 14 May 1973, Having regard to Protocol 3 concerning the definition of the concept of 'originating products` and methods of administrative cooperation, hereinafter referred to as 'Protocol 3`, and in particular Article 28 thereof, Whereas the origin rule in the list in Annex III to Protocol 3 applicable to articles of apparel, clothing accessories and other articles of furskin falling within HS heading No 4303 provides for the manufacture from non-assembled, tanned or dressed furskins, falling within HS heading No 4302; Whereas a footnote authorized, however, the use of assembled skins of suzluki, grey Siberian squirrel and hamster falling within HS heading No 4302 until 31 March 1990; Whereas it is appropriate to re-insert this derogation from the rules of origin, limited to a two-year period, and also to authorize the use of skins of burunduki, pechaniky, pahmi and Chinese lamb and Chinese kid as well, HAS DECIDED AS FOLLOWS: Article 1 The reference (1) and the footnote in the list annexed to this Decision shall be inserted in the list in Annex III to Protocol 3 to the EEC-Norway Agreement. Article 2 This Decision shall apply with effect from 1 November 1992. Done at Brussels, 18 December 1992. For the Joint Committee The President G. GIOLA ANNEX List of working or processing required to be carried out on non-originating materials in order that the product manufactured can obtain originating status >TABLE>